Citation Nr: 1204738	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma of the left eye.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing via videoconference in July 2009.  A transcript is of record. 

This case was previously before the Board in September 2009 at which time the Board issued a decision denying the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case back to the Board for compliance with the Joint Motion.

This case was returned to the Board in March 2011 and was remanded for additional development.  The RO has complied with the remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service medical records are not available as they were presumably destroyed in a fire in the early 1970's at the NPRC. A sick call abstract was located in connection with a search for records. This abstract showed that the Veteran had an eye test in November 1957 and was seen on sick call in January 1958 for a bruise on his face. 

After service, VA treatment records show that the Veteran was treated for primary open angle glaucoma in March 2005 and also had a diagnosis of nonproliferative diabetic retinopathy at that time.  In a January 2006 treatment record, the Veteran's physician noted that he had complained of gradual vision loss in the left eye, with blurriness over the prior three to four months.  

In April 2006, the Veteran filed a claim for service connection for glaucoma.  He stated that during service "[he] was hit by a rock and the whole side of [his] face swelled up causing the problem [he] has with [his] eye."  In the Veteran's December 2006 notice of disagreement, he stated that "[his] eye injury did happen while [he] was on active duty in November 1958."  

He appeared before the undersigned Veterans Law Judge at a July 2009 hearing via videoconference.  There, the Veteran stated that he sustained an injury in service when he was hit one night with a brick and he was taken to the hospital for treatment when the left side of his face began to swell.  Specifically, he testified that "all of the sudden, boom, out of the dark - it was night and I was hit right upside the face here, on the left side.  And this began to swell. So they, right away, they rushed me to the hospital to see what was the problem.  And they found out I was hit.  Then they took and, just gave me treatments and sent me right back to work."  The Veteran then stated that he could support his claim with a statement from his physician.  No such statement was filed.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Additionally relevant to this appeal, the law provides that when through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened. Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992). While there is no presumption of service connection that arises, VA is obligated in these circumstances to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim. Washington v. Nicholson, 19 Vet.App. 362 (2005); Cromer v. Nicholson, 19 Vet.App. 215 (2005). 

Read in a light most favorable to the Veteran, the obtained service treatment record suggests that he may have sustained a facial trauma in service as he has alleged. The Board will therefore direct a medical examination towards substantiation of the claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for glaucoma of the left eye that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must opine on whether the Veteran has glaucoma of the left eye as a result of being struck in the face by a rock or brick at an unknown velocity during service?  





f. In forming an opinion, the examiner's attention is called to the following:

a. The Veteran's initial diagnosis of glaucoma in March 2005, 47 years after service; and

b. The Veteran's complete medical history, including his current diagnosis of diabetes mellitus.  

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for glaucoma to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


